Citation Nr: 0018529	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for loss of 
concentration due to undiagnosed illness as a result of 
service in the Southwest Asian theater pursuant to 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chills due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for skin rashes due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for weight fluctuation 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

7.  Entitlement to service connection for joint pain due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

8.  Entitlement to service connection for nightmares due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a sinus condition 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

10.  Entitlement to service connection for a lung disability 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

11.  Entitlement to service connection for anxiety problems 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

12.  Entitlement to service connection for headaches due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317.

13.  Entitlement to service connection for vision change due 
to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317. 

14.  Entitlement to service connection for general weakness 
and malaise due to undiagnosed illness as a result of service 
in the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

15.  Entitlement to service connection for bone pain due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317. 

16.  Entitlement to service connection for sleep disturbances 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

17.  Entitlement to service connection for night sweats due 
to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

18.  Entitlement to service connection for internal organ 
dysfunction due to undiagnosed illness as a result of service 
in the Southwest Asian theater pursuant to 38 C.F.R. § 3.317.
  

19.  Entitlement to service connection for inflammation and 
numbness of muscles due to undiagnosed illness as a result of 
service in the Southwest Asian theater pursuant to 38 C.F.R. 
§ 3.317.

20.  Entitlement to service connection for inflammation and 
numbness of joints due to undiagnosed illness as a result of 
service in the Southwest Asian theater pursuant to 38 C.F.R. 
§ 3.317.

21.  Entitlement to an increased (compensable) rating for 
bilateral chondromalacia patellae with history of iliotibial 
band tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1992.  His active duty included service in the 
Persian Gulf during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO). 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim on appeal 
has been obtained by the RO. 

2.  The veteran has not presented any competent evidence of a 
relationship between his complaints of loss of concentration 
and an undiagnosed illness.

3.  The veteran has not presented any competent evidence of a 
relationship between his complaints of fatigue and an 
undiagnosed illness.

4.  The veteran has not presented any competent evidence of a 
relationship between his complaints of chills and an 
undiagnosed illness.   

5.  The veteran has not presented any competent evidence of a 
relationship between skin rashes and an undiagnosed illness.  

6.  The veteran has not presented any competent evidence of a 
relationship between his complaints of weight fluctuation and 
an undiagnosed illness. 

7.  The veteran has not presented any competent evidence of a 
relationship between his complaints of shortness of breath 
and an undiagnosed illness.   

8.  The veteran has not presented any competent evidence of a 
relationship between his complaints of joint pain and an 
undiagnosed illness.   

9.  The veteran has not presented any competent evidence of a 
relationship between his complaints of nightmares and an 
undiagnosed illness.   

10.  The veteran has not presented any competent evidence of 
a relationship between a sinus condition and an undiagnosed 
illness.

11.  The veteran has not presented any competent evidence of 
a relationship between a lung disability and an undiagnosed 
illness.  

12.  The veteran has not presented any competent evidence of 
a relationship between anxiety problems and an undiagnosed 
illness.

13.  The veteran has not presented any competent evidence of 
a relationship between headaches and an undiagnosed illness.

14.  The veteran has not presented any competent evidence of 
a relationship between vision change and an undiagnosed 
illness.

15.  The veteran has not presented any competent evidence of 
a relationship between general weakness and malaise and 
undiagnosed illness.

16.  The veteran has not presented any competent evidence of 
a relationship between bone pain and an undiagnosed illness.

17.  The veteran has not presented any competent evidence of 
a relationship between sleep disturbances and an undiagnosed 
illness.   

18.  The veteran has not presented any competent evidence of 
a relationship between night sweats and an undiagnosed 
illness.

19.  The veteran has not presented any competent evidence of 
a relationship between an internal organ dysfunction due to 
an undiagnosed illness.  

20.  The veteran has not presented any competent evidence of 
a relationship between inflammation and numbness of muscles 
and an undiagnosed illness.

21.  The veteran has not presented any competent evidence of 
a relationship between inflammation and numbness of joints 
and an undiagnosed illness. 

22.  The service connected knee disability is not manifested 
by effusion, crepitus, instability or limitation of motion.   


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for loss 
of concentration due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

2.  The claim for entitlement to service connection for 
fatigue due to undiagnosed illness as a result of service in 
the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

3.  The claim for entitlement to service connection for 
chills due to undiagnosed illness as a result of service in 
the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

4.  The claim for entitlement to service connection for skin 
rashes due to undiagnosed illness as a result of service in 
the Southwest Asian theater is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

5.  The claim for entitlement to service connection for 
weight fluctuation due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

6.  The claim for entitlement to service connection for 
shortness of breath due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

7.  The claim for entitlement to service connection for 
complaints of joint pain due to undiagnosed illness as a 
result of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 
C.F.R. §§ 3.303, 3.304 (1999).   

8.  The claim for entitlement to service connection for 
nightmares due to undiagnosed illness as a result of service 
in the Southwest Asian theater is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

9.  The claim for entitlement to service connection for a 
sinus condition due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

10.  The claim for entitlement to service connection for a 
lung disability due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

11.  The claim for entitlement to service connection for 
anxiety problems due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

12.  The claim for entitlement to service connection for 
headaches due to undiagnosed illness as a result of service 
in the Southwest Asian theater is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

13.  The claim for entitlement to service connection for 
vision change due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

14.  The claim for entitlement to service connection for 
general weakness and malaise due to undiagnosed illness as a 
result of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 
C.F.R. §§ 3.303, 3.304 (1999).   

15.  The claim for entitlement to service connection for bone 
pain due to undiagnosed illness as a result of service in the 
Southwest Asian theater is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).   

16.  The claim for entitlement to service connection for 
sleep disturbances due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   
   
17.  The claim for entitlement to service connection for 
night sweats due to undiagnosed illness as a result of 
service in the Southwest Asian theater is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).   

18.  The claim for entitlement to service connection for 
internal organ dysfunction  due to undiagnosed illness as a 
result of service in the Southwest Asian theater is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 
C.F.R. §§ 3.303, 3.304 (1999).   

19.  The claim for entitlement to service connection for 
inflammation and numbness of muscles due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).   

20.  The claim for entitlement to service connection for 
inflammation and numbness of joints due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
West 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).    

21.  The criteria for a compensable rating for the service 
connected knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321,
Part 4, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (1999).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303(d) (1999).  

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted. 
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the person who submits a claim must be accepted as true 
for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19 (1993).

For a service-connected claim to be well-grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in- 
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
veteran's lay assertions of medical causation or medical 
diagnosis are insufficient to render his claims for direct 
service connection well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  
 
In addition to the legal criteria cited above, service 
connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001. 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) 
(1999). Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1999).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99 (May 3, 1999) (Precedent opinion of the General Counsel of 
the VA).

For organizational purposes, the following claims for service 
connection well be analyzed together:  Problems 
concentrating, fatigue, chills, weight fluctuation, 
nightmares, anxiety problems, general weakness and malaise, 
sleep disturbances, and night sweats.  The claims for service 
connection for joint pain, bone pain, inflammation and 
numbness of joints and inflammation and numbness of muscles 
will be analyzed together.  In addition, the claims for 
service connection for skin rashes, shortness of breath, a 
lung condition and headaches will be analyzed together.  
Finally, the claims for service connection for a sinus 
condition, vision change, and internal organ dysfunction will 
be analyzed together. 

Problems concentrating, fatigue, chills, 
weight fluctuation, nightmares, anxiety 
problems, general weakness and malaise, 
sleep disturbances, and night sweats.

Following VA examination in 1999, it was concluded that "no 
disease was found" associated with claimed fatigue, chills, 
and night sweats.  Moreover, the veteran has not submitted 
any evidence of a nexus between claimed problems 
concentrating, fatigue, chills, weight fluctuation, 
nightmares, anxiety problems, general weakness, sleep 
disturbances, and night sweats and an undiagnosed illness 
attributable to his service in the Persian Gulf.  Thus, well-
grounded claims for disability due to undiagnosed illness 
have not been presented.  See VAOPGCPREC. 4-99.   

To the extent that some of this symptomatology might be 
attributable to the "schizoid personality disorder" shown 
upon VA examination in May 1999, the lack of any medical 
"nexus" evidence linking this disorder to service renders a 
claim for "direct" service-connection not well grounded.  
Caluza, 7 Vet. App. at 498; Lathan, 7 Vet. App. at 359, 365; 
Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609.  
The Board notes in this regard that review of the service 
medical records does not reflect any evidence of treatment 
for a psychiatric disorder, and the first evidence of a 
psychiatric disorder was made at a time too remote from 
service to conclude that is etiologically related to service.  
It is also noted that if the veteran's current psychiatric 
disorder is a personality disorder, service connection would 
be precluded by 38 C.F.R. § 3.303(c).  Beno v. Principi, 3 
Vet. App. 439, 441 (1992).

Joint pain, bone pain, inflammation and 
numbness of joints and inflammation and 
numbness of muscles 

The veteran has not submitted any evidence of a nexus between 
joint pain, bone pain, inflammation and numbness of joints 
and inflammation and numbness of muscles and an undiagnosed 
illness attributable to his service in the Persian Gulf.  
Thus, well-grounded claims for service connection for 
disability due to undiagnosed illness have not been 
presented.  See VAOPGCPREC 4-99.  

As for service connection on a "direct" basis, the service 
medical records reflect treatment for several musculoskeletal 
disorders, to include a strained neck, upper back, and left 
shoulder; right foot pain; bilateral knee pain and a right 
ankle sprain.  Service connection has been granted for a 
bilateral knee condition, but no other musculoskeletal 
disabilities. 

In pertinent part, the post-service clinical evidence 
includes a June 1996 assessment of bursitis of the right 
shoulder and an August 1996 assessment of bursitis/tendonitis 
in the right shoulder.  Degenerative joint disease/tendinitis 
was diagnosed in the left shoulder in April 1998.  An August 
1996 VA X-ray of the right shoulder demonstrated a mild 
irregularity felt to possible related to trauma.  A VA 
physical therapy report dated in August 1996 indicated the 
veteran had been experiencing the left shoulder pain for only 
the previous three months.  A Magnetic Resonance Imaging of 
the left shoulder conducted in September 1997 revealed mild 
hypertrophy with a small osteophyte.  September 1997 and May 
1999 bilateral VA shoulder X-rays were negative, and the 
physical examination of the shoulder conducted in 1999 
revealed no functional impairment.  

This above evidence, in short, while revealing a possible 
current bilateral shoulder disability, contains no evidence 
showing an etiologic relationship between a current shoulder 
disability and service.  Accordingly, a well-grounded claim 
for any disability involving the shoulders has not been 
presented.  Caluza, 7 Vet. App. at 498; Lathan, 7 Vet. App. 
at 359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. 
App. at 609.  Moreover, as arthritis was not shown in either 
shoulder to a compensable degree within one year of service, 
service connection for shoulder arthritis is also not 
warranted on the basis of a presumptive "chronic" disease.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As for the other joints and muscles, VA X-rays of the lumbar 
and thoracic spine conducted in October 1995 and September 
1997 were negative, and there is otherwise no competent 
evidence linking a current disability in any joint or muscle 
to service.  Accordingly, well-grounded claims for service 
connection for joint pain, bone pain, joint inflammation and 
numbness and muscles inflammation and numbness under any 
potentially applicable legal theory have not been presented.  
Caluza, 7 Vet. App. at 498; Lathan, 7 Vet. App. at 359, 365; 
Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609.

Skin rashes, shortness of breath, a lung 
condition and headaches

In pertinent part, the service medical records reflect 
treatment for dermatitis, bronchitis, pneumonia and 
headaches.  The post service evidence includes a diagnosis of 
common migraines and a pulmonary function test that revealed 
an early small airway obstruction.  Chest X-rays conducted in 
September 1995 and November 1997 were negative.  A May 1999 
VA dermatologic examination revealed keratosis pilaris, 
dermographism, folliculitis of the upper back and a nevus of 
the left plantar surface.  Thus, it appears from this 
evidence that the disabilities addressed in this section are 
attributable to "known diagnoses."  At a minimum, none of 
these disabilities have been attributed to "undiagnosed 
illness" resulting from the veteran's Persian Gulf service.  
As such, well-grounded claims for service connection for 
disability due to undiagnosed illness have not been 
presented.  See VAOPGCPREC 4-99. 

As for service connection on a "direct" basis, the record 
contains no competent clinical evidence linking a present 
disability associated with skin rashes, shortness of breath, 
a lung condition, headaches and an event, symptomatology or 
pathology incurred in service.  Accordingly, well-grounded 
direct service connection claims for these disabilities have 
also not been presented.  Caluza, 7 Vet. App. at 498; Lathan, 
7 Vet. App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; 
Tirpak, 2 Vet. App. at 609.

Sinus condition, vision change, and 
internal organ dysfunction

The service medical records reflect treatment for sinus 
congestion, and recurrent sinusitis was diagnosed upon VA 
examination in 1999.  The current diagnosis of sinusitis 
renders a claim for service connection for this disability 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 not well grounded.  See VAOPGCPREC 4-99.  Moreover, as 
there is no evidence showing an etiologic link between a 
current disability due to sinusitis and service, a well-
grounded claim for service connection for this disorder on a 
"direct" basis has also not been presented.  Caluza, 7 Vet. 
App. at 498; Lathan, 7 Vet. App. at 359, 365; Grottveit, 5 
Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609.
 
The service medical records indicated the veteran entered 
service with corrective lenses.  It was noted upon a May 1999 
VA eye examination that the veteran had worn glasses since 
the eighth grade.  While the uncorrected visual acuity 
measured in the left eye in May 1999 was diminished from that 
measured upon service entrance, and the prescription for each 
eye was substantially different from that upon entrance, 
there is no competent evidence to support the veteran's 
assertion that these changes were due to service, to include 
as a result of "undiagnosed illness."  Accordingly, a well-
grounded claim for service connection for visual changes has 
not been presented.  Caluza, 7 Vet. App. at 498; Lathan, 7 
Vet. App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; 
Tirpak, 2 Vet. App. at 609; OPGCPREC 4-99. 

Finally, the service medical records reveal no evidence of 
any chronic "internal organ dysfunction."  Moreover, 
"internal organ dysfunction" was not found upon VA 
examination in 1999.  The post service does include some 
abnormal liver function studies, but these findings have been 
attributed to the veteran's use of alcohol.  (See eg. report 
from September 1995 VA examination.)  Given this evidence, 
and the lack of any evidence linking current disability 
associated with "internal organ dysfunction" to an 
undiagnosed illness attributable to Persian Gulf service, or 
any other in service event, symptomatology, or pathology, the 
Board finds that a well-grounded claim for service connection 
for internal organ dysfunction has not been presented.  
Caluza, 7 Vet. App. at 498; Lathan, 7 Vet. App. at 359, 365; 
Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609; 
OPGCPREC 4-99. 

II.  Entitlement to a compensable rating 
for bilateral chondromalacia patellae 
with history of iliotibial band 
tendinitis.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for his bilateral knee disability is "well-grounded" within 
the meaning of 38 U.S.C.A. 5107(a) (West 1991).  The Board 
also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the increased rating claim on appeal has been 
obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Applying the above criteria to the relevant facts, the in-
service history pertaining to bilateral knee pain was 
referenced in the first part of this decision, and service 
connection for "bilateral chondromalacia patella with 
history of iliotibial band tendinitis" was established by an 
April 1994 rating decision.  A noncompensable rating was 
assigned and has been continued until the present time.  

VA clinical records, including one dated in February 1996, 
reflect complains of knee pain.  However, the most recent 
clinical evidence, which is the most probative evidence to 
consider in adjudicating an increased rating claim, Francisco 
v. Brown, 7 Vet. App. 55 (1994), includes negative May 1999 
VA X-rays of the knees.  Upon VA examination in May 1999, the 
veteran described bilateral knee pain.  He stated that 
nonsteroid anti-inflammatories had not helped him.  The 
physical examination of the knees at that time revealed no 
tenderness to palpation; no evidence of deformity or 
effusion; and no crepitus on movement.  There was no 
functional limitation noted upon full range of knee movement, 
bilaterally.  No ligament instability or effusion was noted.  
The impression was "[b]ilateral knee pain, no disease 
found," and "[h]istory of iliotibial band tendonitis, no 
disease found." 

Given the lack of any objective evidence of crepitus, 
arthritis, instability, limitation of knee motion, or any 
other knee impairment shown upon the most recent VA 
examination, the Board concludes that a compensable rating 
would not be warranted under any potentially applicable 
diagnostic code pertaining to the rating of knee disabilities 
codified at 38 C.F.R. § 4.71a, DC 5256-5263.  Moreover, as 
there is no objective evidence of painful motion or any other 
functional limitation due to knee pain, a compensable rating 
is also not warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

While the Board has considered the "positive" evidence 
represented by the reports of pain and other knee 
symptomatology, it finds the probative weight of this 
subjective evidence to be overcome by the more objective 
"negative" recent VA clinical evidence discussed above.  
See Francisco, 7 Vet. App. at 55.  Accordingly, the claim for 
a compensable rating for the veteran's bilateral knee 
disability must be denied.  Gilbert, 1 Vet. App. at 49.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected knee disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

A well-grounded claim having not been presented, entitlement 
to service connection for loss of concentration due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.  

A well-grounded claim having not been presented, entitlement 
to service connection for fatigue due to undiagnosed illness 
as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied. 

A well-grounded claim having not been presented, entitlement 
to service connection for chills due to undiagnosed illness 
as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.  

A well-grounded claim having not been presented, entitlement 
to service connection for skin rashes due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied. 

A well-grounded claim having not been presented, entitlement 
to service connection for weight fluctuation due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for shortness of breath due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for joint pain due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for nightmares due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for a sinus condition due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for a lung disability due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for anxiety problems due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied. 

A well-grounded claim having not been presented, entitlement 
to service connection for headaches due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for vision change due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.  

A well-grounded claim having not been presented, entitlement 
to service connection for general weakness and malaise due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for bone pain due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied. 

A well-grounded claim having not been presented, entitlement 
to service connection for sleep disturbances due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for night sweats due to undiagnosed 
illness as a result of service in the Southwest Asian theater 
pursuant to 38 C.F.R. § 3.317 is denied.

A well-grounded claim having not been presented, entitlement 
to service connection for internal organ dysfunction due to 
undiagnosed illness as a result of service in the Southwest 
Asian theater pursuant to 38 C.F.R. § 3.317 is denied.  

A well-grounded claim having not been presented, entitlement 
to service connection for inflammation and numbness of 
muscles due to undiagnosed illness as a result of service in 
the Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

A well-grounded claim having not been presented, entitlement 
to service connection for inflammation and numbness of joints 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317 is 
denied.

Entitlement to a compensable rating for bilateral 
chondromalacia patellae with history of iliotibial band 
tendinitis is denied.   



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

